Exhibit 10.5
NONQUALIFIED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
COVERING OFFICER-EMPLOYEES OF
CSS INDUSTRIES, INC. AND ITS AFFILIATES
(Amended and Restated, Effective as of January 1, 2009)

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I HISTORY AND PURPOSE OF THE PLAN
    1  
 
       
Section 1.01 History
    1  
 
       
Section 1.02 Purpose
    1  
 
       
Section 1.03 Employer Contributions Covered by the Plan
    1  
 
       
Section 1.04 Definitions
    1  
 
       
ARTICLE II DEFINITIONS
    2  
 
     
Section 2.01 “Account(s)”
    2  
 
       
Section 2.02 “Beneficiary”
    2  
 
       
Section 2.03 “Beneficiary Designation Agreement”
    2  
 
       
Section 2.04 “Board”
    2  
 
       
Section 2.05 “Code”
    2  
 
       
Section 2.06 “Committee”
    2  
 
       
Section 2.07 “Compensation”
    2  
 
       
Section 2.08 “CSS”
    2  
 
       
Section 2.09 “Discretionary Contribution”
    2  
 
       
Section 2.10 “Discretionary Contribution Account”
    2  
 
       
Section 2.11 “Effective Date”
    2  
 
       
Section 2.12 “Eligible Employee”
    3  
 
       
Section 2.13 “Employee”
    3  
 
       
Section 2.14 “Employer”
    3  
 
       
Section 2.15 “Employer Contribution”
    3  
 
       
Section 2.16 “Employer Contribution Account”
    3  
 
     
Section 2.17 “ERISA”
    3  
 
       
Section 2.18 “Investment Funds”
    3  
 
       
Section 2.19 “Participant”
    3  
 
       
Section 2.20 “Plan”
    3  
 
       
Section 2.21 “Plan Year”
    4  
 
       
Section 2.22 “Prior CSS Contribution Account”
    4  
 
       
Section 2.23 “Prior CSS Contributions”
    4  
 
       
Section 2.24 “Prior Grandfathered CSS Contribution Account”
    4  
 
       
Section 2.25 “Prior Grandfathered CSS Contributions”
    4  
 
       
Section 2.26 “Prior CSS Plan”
    4  
 
     

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Section 2.27 “Prior Subsidiary Contribution Account”
    4  
 
       
Section 2.28 “Prior Subsidiary Contributions”
    4  
 
       
Section 2.29 “Prior Grandfathered Subsidiary Contribution Account”
    4  
 
       
Section 2.30 “Prior Grandfathered Subsidiary Contributions”
    4  
 
       
Section 2.31 “Prior Subsidiary Plan”
    4  
 
       
Section 2.32 “Qualified Plan”
    5  
 
       
Section 2.33 “Qualified Plan Contribution”
    5  
 
       
Section 2.34 “Qualified Plan Contribution Percentage”
    5  
 
       
Section 2.35 “Release”
    5  
 
       
Section 2.36 “Separation Date”
    5  
 
       
Section 2.37 “Separation From Service”
    5  
 
       
Section 2.38 “Specified Employee”
    5  
 
       
Section 2.39 “Subsidiary”
    5  
 
       
ARTICLE III ADMINISTRATION OF THE PLAN AND DISCRETION
    6  
 
       
Section 3.01 Committee Authority
    6  
 
       
Section 3.02 Compensation and Expenses
    6  
 
       
Section 3.03 Indemnification
    6  
 
       
Section 3.04 Decisions of the Committee
    6  
 
       
ARTICLE IV PARTICIPATION
    6  
 
       
Section 4.01 Eligibility to Participate
    6  
 
       
Section 4.02 Procedure for and Effect of Admission
    7  
 
       
Section 4.03 Change in Status
    7  
 
       
ARTICLE V CONTRIBUTIONS
    7  
 
       
Section 5.01 Employer Contributions
    7  
 
       
Section 5.02 Discretionary Contributions
    7  
 
       
Section 5.03 Timing of Employer Contributions and Discretionary Contributions
    8  
 
       
ARTICLE VI ACCOUNTS
    8  
 
       
Section 6.01 Accounts
    8  
 
       
Section 6.02 Earnings (or Losses) on Accounts
    8  
 
       
Section 6.03 Investment Funds
    8  
 
       
Section 6.04 Change in Investment Funds
    8  
 
       
Section 6.05 Valuation of Account(s)
    9  
 
       

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Section 6.06 Statement of Accounts
    9  
 
       
ARTICLE VII VESTING
    9  
 
       
Section 7.01 Vesting of Employer Contributions
    9  
 
       
Section 7.02 Vesting of Discretionary Contributions
    9  
 
       
Section 7.03 Vesting of Prior CSS Contributions and Prior Subsidiary
Contributions
    9  
 
       
Section 7.04 Vesting of Prior Grandfathered CSS Contributions and Prior
Grandfathered Subsidiary Contributions
    9  
 
       
ARTICLE VIII DISTRIBUTIONS
    10  
 
       
Section 8.01 Distribution from Employer Contribution Account, Discretionary
Contribution Account, Prior CSS Contribution Account and Prior Subsidiary
Account for Participants Who Are Not Deemed Specified Employees
    10  
 
       
Section 8.02 Distribution for Participants from Employer Contribution Account,
Discretionary Contribution Account, Prior CSS Contribution Account and Prior
Subsidiary Account Who Are Deemed Specified Employees
    10  
 
       
Section 8.03 Distribution for Participants from Prior Grandfathered CSS
Contribution Account and Prior Grandfathered Subsidiary Contribution Account
    10  
 
       
Section 8.04 Other Distribution Forms or Time
    10  
 
       
ARTICLE IX MISCELLANEOUS
    11  
 
       
Section 9.01 Amendment and Termination
    11  
 
       
Section 9.02 Claims Procedures
    11  
 
       
Section 9.03 Designation of Beneficiary
    12  
 
       
Section 9.04 Limitation of Participant’s Right
    12  
 
       
Section 9.05 No Limitation on Employer Actions
    12  
 
       
Section 9.06 Obligations to Employer
    13  
 
       
Section 9.07 Nonalienation of Benefits
    13  
 
       
Section 9.08 Protective Provisions
    13  
 
       
Section 9.09 Withholding Taxes
    13  
 
       
Section 9.10 Unfunded Status of Plan
    13  
 
       
Section 9.11 Trust Fund
    13  
 
       
Section 9.12 Severability
    14  
 
       
Section 9.13 Successors
    14  
 
       

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Section 9.14 Governing Law
    14  
 
       
Section 9.15 Headings
    14  
 
       
Section 9.16 Gender, Singular and Plural
    14  
 
       
Section 9.17 Notice
    14  
 
       
Section 9.18 Incapacity
    14  
 
       
Section 9.19 Section 409A
    14  
 
       
EXHIBIT A ELIGIBLE EMPLOYEES
    A-1  
 
       
EXHIBIT B PRIOR PLANS
    B-1  
 
       

 

iv



--------------------------------------------------------------------------------



 



NONQUALIFIED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
COVERING OFFICER-EMPLOYEES OF
CSS INDUSTRIES, INC. AND ITS SUBSIDIARIES
ARTICLE I
HISTORY AND PURPOSE OF THE PLAN
Section 1.01 History. CSS previously adopted the Prior CSS Plan. In addition,
certain Subsidiaries of CSS previously adopted the Prior Subsidiary Plans. CSS
has determined to merge the Prior Subsidiary Plans with and into the Prior CSS
Plan, effective as of January 1, 2009, so that CSS sponsors one plan for itself
and its participating Subsidiaries. The Prior CSS Plan will be the surviving
plan. In addition, CSS has determined to amend and restate the surviving Prior
CSS Plan, as merged with the Prior Subsidiary Plans, to incorporate the
requirements of section 409A of the Code and its corresponding regulations with
respect to that portion of each Participant’s Account that is subject to the
requirements of section 409A of the Code, as well as to make certain design
changes that will be reflected in the surviving CSS Plan. This Plan document
shall reflect the terms and conditions of the surviving Prior CSS Plan, as
amended and restated, effective as of January 1, 2009. This Plan document covers
any Participant who was entitled to receive a benefit from the Prior CSS Plan or
a Prior Subsidiary Plan as of December 31, 2008, but did not receive payment of
his benefit under such plans as of such date, as well as any individual who
becomes a Participant in the Plan on or after January 1, 2009. Benefit payments
commencing prior to January 1, 2009 are governed by the terms of the Prior CSS
Plan or Prior Subsidiary Plans as they existed prior to January 1, 2009 and are
either grandfathered from the requirements of section 409A of the Code or
payable pursuant to a fixed scheduled as required by, and in compliance with,
section 409A of the Code, with payments made between January 1, 2005 and
December 31, 2008 that are subject to the requirements of section 409A of the
Code, such plans have been operated in accordance with the transition relief
established by the Treasury Department and Internal Revenue Service pursuant to
section 409A of the Code.
Section 1.02 Purpose. The purpose of the Plan, as amended and restated effective
as of the Effective Date, is to recognize the services provided by certain key
employees and officers of CSS and its Subsidiaries. The Plan is intended to make
additional retirement benefits and increased financial security available to the
Participant’s on a tax-favored basis by providing additional Employer
contributions that cannot be made under the Qualified Plans of CSS and its
Subsidiaries due to certain restrictions applicable under the Code. CSS intends
that the Plan shall at all times be maintained on an unfunded basis for federal
income tax purposes under the Code and administered as a non-qualified “top-hat”
plan exempt from the substantive requirements of ERISA. CSS also intends that
the Plan shall be maintained and operated in accordance with the requirements of
section 409A of the Code and its corresponding regulations, with respect to
amounts subject to such requirements.
Section 1.03 Employer Contributions Covered by the Plan. The Plan covers amounts
credited to Accounts on behalf of Participants that have not been fully
distributed to Participants prior to January 1, 2009.
Section 1.04 Definitions. All capitalized terms in this Article I shall have the
meanings ascribed to them in Article II below.

 

1



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
Section 2.01 “Account(s)” means the Employer Contribution Account, the
Discretionary Contribution Account, the Prior CSS Contribution Account, the
Prior Subsidiary Contribution Account, the Prior Grandfathered CSS Contribution
Account and the Prior Grandfathered Subsidiary Contribution Account, as
applicable, maintained for a Participant pursuant to Article VI.
Section 2.02 “Beneficiary” means the person or persons designated as such in
accordance with Section 9.03.
Section 2.03 “Beneficiary Designation Agreement” means the agreement that the
Participant completes to designate his Beneficiary.
Section 2.04 “Board” means the Board of Directors of CSS.
Section 2.05 “Code” means the Internal Revenue Code of 1986, as amended from
time to time (or a successor law of comparable intent).
Section 2.06 “Committee” means the Human Resources Committee of the Board or its
delegate, or such other committee appointed by the Board to administer the Plan.
Section 2.07 “Compensation” means, for each Participant, compensation as defined
by the Qualified Plan to which such Participant participates and for which the
Participant’s Qualified Plan Contribution under such Qualified Plan is based,
without regard to the compensation limitation under section 401(a)(17)(A) of the
Code, as adjusted in accordance with section 401(a)(17)(B) of the Code.
Section 2.08 “CSS” means CSS Industries, Inc.
Section 2.09 “Discretionary Contribution” means an amount credited to a
Participant’s Discretionary Contribution Account in accordance with
Section 5.02.
Section 2.10 “Discretionary Contribution Account” means the Account maintained
for a Participant to which Discretionary Contributions are credited pursuant to
Section 5.02 for each Plan Year on and after the Effective Date.
Section 2.11 “Effective Date” means January 1, 2009, the effective date of this
amendment and restatement of the Plan.

 

2



--------------------------------------------------------------------------------



 



Section 2.12 “Eligible Employee” means an Employee who is a member of a group of
“key management or other highly compensated employees” of the Employer within
the meaning of sections 201, 301 and 401 of ERISA, and who is designated by the
Committee, based on recommendations from the respective Employer, as eligible to
participate in the Plan. Exhibit A lists those Employees who are Eligible
Employees as of the Effective Date and will be updated by the Committee to
reflect those Employees who become Eligible Employees after the Effective Date.
The Committee may prospectively determine that an Eligible Employee is no longer
eligible to participate.
Section 2.13 “Employee” means any individual employed by the Employer on a
full-time basis as an employee.
Section 2.14 “Employer” means CSS and any Subsidiary which is authorized by the
Board to adopt the Plan as a participating employer and cover its Eligible
Employees and whose designation as such has become effective upon acceptance of
such status by the Subsidiary. A Subsidiary may revoke its acceptance as a
participating employer in the Plan at any time, but until such acceptance has
been revoked, all of the provisions of the Plan and amendments thereto shall
apply to the Eligible Employees of the Subsidiary. In the event the designation
is revoked by a Subsidiary, the Plan shall be deemed terminated only with
respect to such Subsidiary. The duties and responsibilities of the “Employer” as
they relate to a particular Participant shall be satisfied by the Employer in
the manner determined by CSS in accordance with the terms of the Plan.
Section 2.15 “Employer Contribution” means an amount credited to a Participant’s
Employer Contribution Account in accordance with Section 5.01.
Section 2.16 “Employer Contribution Account” means the Account maintained for a
Participant to which Employer Contributions are credited pursuant to
Section 5.01 for each Plan Year on and after the Effective Date.
Section 2.17 “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time (or a successor law of comparable intent).
Section 2.18 “Investment Funds” means the deemed investment options designated
by the Committee. Each Participant shall designate the Investment Funds pursuant
to which deemed earnings (losses) shall be credited to the Participant’s
Account(s) in accordance with Article VI.
Section 2.19 “Participant” means each Eligible Employee who is designated as
participating in the Plan by the Committee or its designee and is participating
in the Plan in accordance with the provisions of Article IV. In the event of the
death or incompetency of a Participant, the term shall mean his Beneficiary,
personal representative or guardian, as applicable. An individual shall remain a
Participant until that individual has received full distribution of any amount
credited to the Participant’s Account(s) under the Plan.
Section 2.20 “Plan” means this Nonqualified Supplemental Executive Retirement
Plan Covering Officer-Employees of CSS Industries, Inc. and Its Affiliates, as
may be amended from time to time.

 

3



--------------------------------------------------------------------------------



 



Section 2.21 “Plan Year” means the twelve month period beginning on each January
1 and ending on the following December 31.
Section 2.22 “Prior CSS Contribution Account” means the Account maintained for a
Participant to which were credited Prior CSS Contributions under the Prior CSS
Plan.
Section 2.23 “Prior CSS Contributions” means any CSS contributions, plus deemed
earnings (and losses), credited pursuant to the Prior CSS Plan to a
Participant’s account under such plan that were not earned and vested as of
December 31, 2004, and are now subject to this Plan.
Section 2.24 “Prior Grandfathered CSS Contribution Account” means the Account
maintained for a Participant to which were credited Prior Grandfathered CSS
Contributions under the Prior CSS Plan.
Section 2.25 “Prior Grandfathered CSS Contributions” means any CSS
contributions, plus deemed earnings (and losses), credited pursuant to the Prior
CSS Plan to a Participant’s account under such plan that were earned and vested
as of December 31, 2004, and are now subject to this Plan.
Section 2.26 “Prior CSS Plan” means the Non-qualified Supplemental Executive
Retirement Plan covering Officers-Employees of CSS Industries, Inc. adopted
pursuant to the prior Policy Memorandum, as amended from time to time, and for
which Prior CSS Contributions and Prior Grandfathered CSS Contributions were
made prior to the Effective Date.
Section 2.27 “Prior Subsidiary Contribution Account” means the Account
maintained for a Participant to which were credited Prior Subsidiary
Contributions under the Prior Subsidiary Plan.
Section 2.28 “Prior Subsidiary Contributions” means any Subsidiary
contributions, plus deemed earnings (and losses), credited pursuant to a Prior
Subsidiary Plan to a Participant’s account under such plan that were not earned
and vested as of December 31, 2004, and are now subject to this Plan.
Section 2.29 “Prior Grandfathered Subsidiary Contribution Account” means the
Account maintained for a Participant to which were credited Prior Grandfathered
Subsidiary Contributions under the Prior Subsidiary Plan.
Section 2.30 “Prior Grandfathered Subsidiary Contributions” means any CSS
contributions, plus deemed earnings (and losses), credited pursuant to a Prior
Subsidiary Plan to a Participant’s account under such plan that were earned and
vested as of December 31, 2004, and are now subject to this Plan.
Section 2.31 “Prior Subsidiary Plan” means each nonqualified deferred
compensation plan maintained by a Subsidiary pursuant to a Policy Memorandum, as
amended from time to time, that is listed on the attached Exhibit B and for
which Prior Subsidiary Contributions and Prior Grandfathered Subsidiary
Contributions were made prior to the Effective Date.

 

4



--------------------------------------------------------------------------------



 



Section 2.32 “Qualified Plan” means the qualified plan maintained by an Employer
that is intended to meet the requirements of section 401(k) of the Code and
provides for discretionary Employer contributions.
Section 2.33 “Qualified Plan Contribution” means the Employer’s discretionary
contribution to a Qualified Plan that is based solely on a percentage of the
Participant’s eligible compensation for purposes of the Qualified Plan and is
not intended as either a matching contribution or a qualified non-elective
contribution under such Qualified Plan. For each Plan Year, the Qualified Plan
Contribution shall be equal to the percentage then used in deriving the dollar
amount approved by the Employer’s Board of Directors as the Employer’s Qualified
Plan Contribution to the Qualified Plan for such Plan Year.
Section 2.34 “Qualified Plan Contribution Percentage” means the percentage of
the Qualified Plan Contribution made by the Employer to the Qualified Plan for
the Plan Year.
Section 2.35 “Release” means the release and discharge of the Employer and all
affiliated persons and entities from any and all claims, demands and causes of
action relating to the Participant’s employment with the Employer, other than as
to any vested benefits to which the Participant may be entitled under any
Employer benefit plan, which will be in such form as may be proscribed by the
Employer, acting as plan sponsor and as a fiduciary, from time to time and with
such modifications as the Employer deems appropriate for a Participant’s
individual situation.
Section 2.36 “Separation Date” means the date on which a Participant incurs a
Separation From Service.
Section 2.37 “Separation From Service” means a Participant’s separation from
service with the Employer within the meaning of section 409A of the Code and the
regulations issued thereunder.
Section 2.38 “Specified Employee” means any Participant who, at any time during
the twelve month period ending on the identification date (as determined by CSS
or its delegate), is a specified employee under section 409A of the Code, as
determined by CSS (or its delegate). The determination of “specified employees,”
including the number and identity of persons considered “specified employees”
and identification date, shall be made by CSS (or its delegate) in accordance
with the provisions of sections 416(i) and 409A of the Code and the regulations
issued thereunder.
Section 2.39 “Subsidiary” means any directly or indirectly affiliated subsidiary
corporation of CSS.

 

5



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATION OF THE PLAN AND DISCRETION
Section 3.01 Committee Authority. The Committee shall have full power and
authority to interpret the Plan, to prescribe, amend and rescind any rules,
forms and procedures as it deems necessary or appropriate for the proper
administration of the Plan and to make any other determinations, including
factual determinations, and to take any other such actions as it deems necessary
or advisable in carrying out its duties under the Plan. All actions taken by the
Committee arising out of, or in connection with, the administration of the Plan
or any rules adopted thereunder, shall, in each case, lie within its sole
discretion, and shall be final, conclusive and binding upon the Employers, the
Employees, the Participants, the Beneficiaries and all other persons and
entities having an interest therein.
Section 3.02 Compensation and Expenses. Members of the Committee shall serve
without compensation for their services unless otherwise determined by CSS. All
expenses of administering the Plan shall be paid by the Employer.
Section 3.03 Indemnification. CSS shall indemnify and hold harmless each member
of the Committee from any and all claims, losses, damages, expenses (including
counsel fees) and liability (including any amounts paid in settlement of any
claim or any other matter with the consent of CSS) arising from any act or
omission of such member, except when the same is due to gross negligence or
willful misconduct.
Section 3.04 Decisions of the Committee. Any decisions, actions or
interpretations to be made under the Plan by the Committee acting on behalf of
an Employer shall be made in its sole discretion, not as a fiduciary and need
not be uniformly applied to similarly situated individuals and shall be final,
binding and conclusive on all persons interested in the Plan. As a condition of
participating in the Plan, each Participant expressly acknowledges, through his
participation in the Plan, that all decisions and determinations of the
Committee shall be final and binding on the Participant, his Beneficiaries and
any other person having or claiming an interest on behalf of a Participant under
the Plan.
ARTICLE IV
PARTICIPATION
Section 4.01 Eligibility to Participate. The rights of a Participant whose
participation in the Plan commenced prior to the Effective Date and who is
entitled to receive a benefit under the Prior CSS Plan and/or Prior Subsidiary
Plan on December 31, 2008, but did not receive payment of his benefit prior to
the Effective Date, shall be a Participant in the Plan as of the Effective Date
and such Participant’s benefit shall be governed by the terms of the Plan as set
forth herein. Each other Employee shall become an Eligible Employee and
therefore a Participant on the date the Committee determines such Employee shall
be an Eligible Employee for purposes of the Plan; provided, however, that the
effective date on which such Employee shall become an Eligible Employee shall be
the first Plan Year that follows the date on which the individual is designated
as an Eligible Employee for purposes of the Plan.

 

6



--------------------------------------------------------------------------------



 



Section 4.02 Procedure for and Effect of Admission. Each Eligible Employee who
becomes eligible for admission to participation in the Plan shall be notified by
the Committee as soon as administratively practicable following the date the
Committee has determined that the Employee shall become an Eligible Employee
but, in any event, prior to the Plan Year in which such individual may first
participate in the Plan. By becoming a Participant, each Eligible Employee shall
for all purposes be deemed conclusively to have assented to the terms of the
Plan and to all amendments thereto.
Section 4.03 Change in Status. A Participant who ceases to be employed as an
Eligible Employee (whether or not he is still employed in another capacity by
the Employer or a non-participating Subsidiary) shall no longer be eligible to
participate in the Plan as an active Participant for purposes of eligibility to
receive Employer Contributions and Discretionary Contributions until he again
becomes an Eligible Employee, at which time he will again become an active
Participant for purposes of eligibility to receive Employer Contributions and
Discretionary Contributions, commencing with the first Plan Year that follows
the date on which he again becomes an Eligible Employee.
Section 4.04 Employer Contributions. Each Plan Year in which an Employer makes a
Qualified Plan Contribution to a Qualified Plan on behalf of a Participant, CSS
shall credit to such Participant’s Employer Contribution Account an amount that
is equal to the product of (x) and (y), where “(x)” is the sum of (i) Qualified
Plan Contribution Percentage and (ii) the lesser of (A) the Qualified Plan
Contribution Percentage or (B) the greater of (I) 6.2% or (II) the old-age
insurance portion of the employer OASDI tax rate in effect at the beginning of
the Plan Year pursuant to section 3111(a) of the Code; and “(y)” is the
difference between (a) such Participant’s total Compensation for such Plan Year
and (b) the compensation limit under section 401(a)(17)(A) of the Code (for
2009, the limit is $245,000), as adjusted in accordance with section
401(a)(17)(B) of the Code. Notwithstanding the immediately preceding sentence,
if the Participant’s Compensation for any Plan Year is equal to or less than the
compensation limit under section 401(a)(17)(A) of the Code, as adjusted in
accordance with section 401(a)(17)(B) of the Code, for such Plan Year, no
Employer Contribution shall be made to the Participant’s Employer Contribution
Account for such Plan Year. For the avoidance of doubt, the amount, if any, that
will be contributed to the Participant’s Employer Contribution Account for a
Plan Year pursuant to this Section will be solely dependent on the Qualified
Plan for which Participant participates in for the relevant Plan Year. If no
Qualified Plan Contribution is made to the Qualified Plan in which the
Participant participates during the Plan Year, the Participant shall not be
eligible to receive an Employer Contribution under this Plan for the Plan Year.
Section 4.05 Discretionary Contributions. After the end of each Plan Year, CSS
may credit, in its sole discretion, to each Participant’s Discretionary
Contribution Account who CSS has determined to credit a Discretionary
Contribution an amount that will be based on a percentage of such Participant’s
Compensation that exceeds the contribution limitation (subject to applicable
COLA) imposed by section 401(a)(17) of the Code. An amount credited to a
Participant’s Discretionary Contribution Account pursuant to this Section 5.02
is purely discretionary and is in the sole discretion of the Committee and is
independent of any Employer Contribution, if any, credited to a Participant
pursuant to Section 5.01. If a Discretionary Contribution will be credited for a
Plan Year, the Committee shall determine, in its sole discretion, which
Participants shall be eligible for such Discretionary Contribution and the
relevant percentage for such Participant, which percentages need not be uniform
among Participants.

 

7



--------------------------------------------------------------------------------



 



Section 4.06 Timing of Employer Contributions and Discretionary Contributions.
Employer Contributions shall be credited to the Participant’s Employer
Contribution Account at the same time as Qualified Plan Contributions are
credited to the Participant’s account under the Qualified Plan. Discretionary
Contributions shall be credited to the Participant’s Discretionary Contribution
Account at the time determined by the Committee in its sole discretion.
ARTICLE V
ACCOUNTS
Section 5.01 Accounts. CSS shall establish and maintain on behalf of each
Employer separate Accounts with respect to each Participant. A Participant’s
Account(s) shall consist of one or more of the following subaccounts: Employer
Contribution Account, Discretionary Contribution Account, Prior CSS Contribution
Account, Prior Subsidiary Contribution Account, Prior Grandfathered CSS
Contribution Account and Prior Grandfathered Subsidiary Contribution Account.
The Participant’s Account(s) shall be reduced by the amount of any payments made
by the Employer to the Participant or the Participant’s Beneficiary pursuant to
this Plan.
Section 5.02 Earnings (or Losses) on Accounts. A Participant’s Account(s) shall
be credited with all deemed earnings (or losses) generated by the Investment
Funds elected by the Participant from time to time. Participants may allocate
the amounts credited to their Account(s) among the Investment Funds available
under the Plan only in whole percentages. The deemed rate of return, positive or
negative, credited under each Investment Fund is based upon the actual
investment performance of the corresponding investment portfolios that the
Committee may designate from time to time, and shall equal the total return of
each such Investment Fund net of asset based charges, including, without
limitation, money management fees and fund expenses. The Committee may, on a
prospective basis, add to or delete any of the Investment Funds.
Section 5.03 Investment Funds. Notwithstanding that the rates of return credited
to Participants’ Account(s) are based upon the actual performance of the
corresponding Investment Funds as the Committee may designate, neither CSS nor
any other Employer shall be obligated to actually invest any amounts credited
under this Plan in such Investment Funds or any other Investment Funds.
Section 5.04 Change in Investment Funds. A Participant may change the Investment
Funds in which the amounts credited to his Account(s) are deemed to be allocated
with whatever frequency is determined by the Committee. Each such change may
include (a) reallocation of the amounts credited to the Participant’s existing
Account(s) in whole percentages, and/or (b) change in investment allocation of
amounts to be credited to the Participant’s Account(s) in the future, as the
Participant may elect.

 

8



--------------------------------------------------------------------------------



 



Section 5.05 Valuation of Account(s). The value of a Participant’s Accounts as
of any date shall equal the amounts theretofore credited to such Account(s),
including any earnings (positive or negative) deemed to be earned on each such
Account(s) in accordance with Section 6.02, through the day preceding such date,
less the amounts theretofore deducted from such Accounts.
Section 5.06 Statement of Accounts. The Committee shall provide to each
Participant, not less frequently than annually, a statement in such form as the
Committee deems desirable setting forth the balance standing to the credit of
each Participant in each Account.
ARTICLE VI
VESTING
Section 6.01 Vesting of Employer Contributions. A Participant shall become
vested in the Employer Contributions credited to his Employer Contribution
Account for a Plan Year at the same time he becomes vested in the Qualified Plan
Contributions made to the Qualified Plan on his behalf for such Plan Year.
Section 6.02 Vesting of Discretionary Contributions. A Participant shall be
fully vested in the Discretionary Contributions credited to his Discretionary
Contribution Account for a Plan Year.
Section 6.03 Vesting of Prior CSS Contributions and Prior Subsidiary
Contributions. A Participant shall become vested in the Prior CSS Contributions
and the Prior Subsidiary Contributions credited to his Prior CSS Contribution
Account and Prior Subsidiary Contribution Account for periods prior to the
Effective Date at the time(s) such amounts would have become vested under the
terms of the Prior CSS Plan and Prior Subsidiary Plan, as applicable,
immediately prior to the Effective Date.
Section 6.04 Vesting of Prior Grandfathered CSS Contributions and Prior
Grandfathered Subsidiary Contributions. A Participant is fully vested in the
Prior CSS Grandfathered Contributions and the Prior Grandfathered Subsidiary
Contributions credited to his Prior Grandfathered CSS Contribution Account and
Prior Grandfathered Subsidiary Contribution Account.

 

9



--------------------------------------------------------------------------------



 



ARTICLE VII
DISTRIBUTIONS
Section 7.01 Distribution from Employer Contribution Account, Discretionary
Contribution Account, Prior CSS Contribution Account and Prior Subsidiary
Account for Participants Who Are Not Deemed Specified Employees. Any Participant
who is not a Specified Employee at the time of his Separation From Service shall
receive a single sum distribution of the entire value of the vested amounts
credited to his Employer Contribution Account, Discretionary Contribution
Account, Prior CSS Contribution Account, and Prior Subsidiary Contribution
Account, as applicable, under the Plan within sixty (60) days following the
Participant’s Separation Date. A distribution paid pursuant to this Section 8.01
shall be paid by the Participant’s Employer and shall be made entirely in cash.
Section 7.02 Distribution for Participants from Employer Contribution Account,
Discretionary Contribution Account, Prior CSS Contribution Account and Prior
Subsidiary Account Who Are Deemed Specified Employees. Any Participant who is a
Specified Employee at the time of his Separation From Service shall receive a
single sum distribution of the entire value of the vested amounts credited to
his Employer Contribution Account, Discretionary Contribution Account, Prior CSS
Contribution Account, and Prior Subsidiary Contribution Account, as applicable,
under the Plan within sixty (60) days following the first day of the seventh
month of the Participant’s Separation Date. Notwithstanding the immediately
preceding sentence, if a Participant has a Separation From Service on account of
his death or dies prior to the date the distribution would otherwise be made in
accordance with the immediately preceding sentence, the Participant’s
Beneficiary shall receive a single sum distribution of the entire value of the
vested amount credited to the Participant’s Employer Contribution Account,
Discretionary Contribution Account, Prior CSS Contribution Account, and Prior
Subsidiary Contribution Account under the Plan within sixty (60) days following
the date of the Participant’s death. A distribution paid pursuant to this
Section 8.02 shall be paid by the Participant’s Employer and shall be made
entirely in cash.
Section 7.03 Distribution for Participants from Prior Grandfathered CSS
Contribution Account and Prior Grandfathered Subsidiary Contribution Account.
Any Participant who is entitled to receive a distribution of the amounts
credited to his Prior Grandfathered CSS Contribution Account and Prior
Grandfathered Subsidiary Contribution Account, as applicable, under the Plan
shall receive such distribution at the time(s) and in the form(s) as permitted
under the Prior CSS Plan and Prior Subsidiary Plan, as applicable; provided,
however, that if the Participant elects to receive his benefit in the form of a
lump sum, such Participant must execute, and not revoke, the Release. A
distribution paid pursuant to this Section 8.03 shall be paid by the
Participant’s Employer and shall be made entirely in cash.
Section 7.04 Other Distribution Forms or Time. Except as provided in
Section 8.03, no other form(s) and/or time(s) of distribution are permitted
under this Plan.

 

10



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
Section 8.01 Amendment and Termination. The Plan may be amended, suspended,
discontinued or terminated at any time by the Committee; provided, however, that
no such amendment, suspension, discontinuance or termination shall reduce or in
any manner adversely affect the rights of any Participant with respect to
benefits that are payable or may become payable under the Plan based upon the
balance of the Participant’s Account(s) as of the effective date of such
amendment, suspension, discontinuance or termination. Notwithstanding the
foregoing, the Committee may make all technical, administrative, regulatory and
compliance amendments to the Plan that the Committee deems necessary and
appropriate so that the Plan meets the requirements of section 409A of the Code
and its corresponding regulations.
Section 8.02 Claims Procedures.
(a) Claim. A person who believes that he is being denied a benefit to which he
is entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Committee, setting forth the claim.
(b) Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply shall be forthcoming within 90 days and shall, in fact,
deliver such reply within such period. The Committee may, however, extend the
reply period for an additional 90 days for reasonable cause. If the claim is
denied in whole or in part, the Claimant shall be provided a written opinion,
using language calculated to be understood by the Claimant, setting forth:
(i) The specific reason or reasons for such denial;
(ii) The specific reference to pertinent provisions of this Plan on which such
denial is based;
(iii) A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;
(iv) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review, including the time limits for requesting a
review under subsection (c) and for review under subsection (d) hereof; and
(v) The Claimant’s right to bring a civil action under section 502(a) of ERISA
following an adverse benefit determination on review.
(c) Request for Review. Within 60 days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Committee review the determination of the Committee. The Claimant or his duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred and stopped from challenging the
determination.

 

11



--------------------------------------------------------------------------------



 



(d) Review of Decision. Within 60 days after the Committee’s receipt of a
request for review, it shall review the initial determination. After considering
all materials presented by the Claimant, the Committee shall render a written
opinion, written in a manner calculated to be understood by the Claimant,
setting forth (i) the specific reason or reasons for the decision, (ii) the
specific references to the pertinent provisions of this Plan on which the
decision is based, (iii) a statement that the Claimant is entitled to receive
upon request and free of charge, access to and copies of all documents and other
information relevant to the claim, and (iv) the Claimant’s right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review. If special circumstances require that the 60 day time
period be extended, the Committee shall so notify the Claimant and shall render
the decision as soon as possible, but no later than 120 days after receipt of
the request for review.
Section 8.03 Designation of Beneficiary. In the Beneficiary Designation
Agreement, each Participant may designate a Beneficiary or Beneficiaries to
receive any payments that may be made following the Participant’s death. Such
designation may be changed or canceled by the Participant at any time without
the consent of any such Beneficiary. Any such designation, change or
cancellation must be made in the Beneficiary Designation Agreement, which may be
subsequently changed, and shall not be effective until received by the
Committee, or its designee. If no Beneficiary has been named in the Beneficiary
Designation Agreement, or the designated Beneficiary or Beneficiaries shall have
predeceased the Participant, the Beneficiary shall be the Participant’s
designated Beneficiary under the Qualified Plan in which the Participant last
actively participated, and if no Beneficiary has been designated under such
Qualified Plan, the Beneficiary shall be the Participant’s estate. If a
Participant designates more than one Beneficiary, the interests of such
Beneficiaries shall be paid in equal shares, unless the Participant has
specifically designated otherwise.
Section 8.04 Limitation of Participant’s Right. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Employer, nor shall it interfere with the rights of the
Employer to terminate the employment of any Participant and/or to take any
personnel action affecting any Participant without regard to the effect that
such action may have upon such Participant as a recipient or prospective
recipient of benefits under the Plan. Any amounts payable hereunder shall not be
deemed salary or other compensation to a Participant for the purposes of
computing benefits to which the Participant may be entitled under any qualified
retirement arrangement established by the Employer for the benefit of its
employees.
Section 8.05 No Limitation on Employer Actions. Nothing contained in the Plan
shall be construed to prevent the Employer from taking any action that is deemed
by it to be appropriate or in its best interest. No Participant, Beneficiary, or
other person shall have any claim against the Employer as a result of such
action.

 

12



--------------------------------------------------------------------------------



 



Section 8.06 Obligations to Employer. To the extent permitted under section 409A
of the Code, if the Committee acting on the Employer’s behalf determines that
any Participant has outstanding any debt, obligation, or other liability
representing an amount owing to or guaranteed by the Employer, that
Participant’s benefits shall be calculated in accordance with all other
applicable provisions of this Plan, then reduced by the amount of such debt,
obligation, or other liability prior to payment of benefits to the Participant
pursuant to Article VIII above.
Section 8.07 Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by the laws of descent and distribution), alienate, or otherwise encumber
the Participant’s interest under the Plan. The Employer’s obligations under this
Plan are not assignable or transferable except to (a) any corporation or
partnership that acquires all or substantially all of the Employer’s assets or
(b) any corporation or partnership into which the Employer may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.
Section 8.08 Protective Provisions. Each Participant shall cooperate with the
Employer by furnishing any and all information requested by the Employer in
order to facilitate the payment of benefits hereunder, and taking such other
relevant action as may be requested by the Employer. If a Participant refuses to
cooperate, the Employer shall have no further obligation to the Participant
under the Plan, other than payment to such Participant of the then current
vested balance of the Participant’s Account in accordance with the Plan.
Section 8.09 Withholding Taxes. The Employer may make such provisions and take
such actions as it may deem necessary or appropriate for the withholding of any
taxes that the Employer is required to withhold by any law or regulation of any
governmental authority, whether Federal, state or local, to withhold in
connection with any benefits under the Plan, including, but not limited to, the
withholding of appropriate sums from any amount otherwise payable to the
Participant (or his Beneficiary). Each Participant (or his Beneficiary),
however, shall be responsible for the payment of all individual tax liabilities
relating to any such benefits.
Section 8.10 Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan of deferred compensation for Participants. Benefits payable
hereunder shall be payable out of the general assets of the Employer, and no
segregation of any assets whatsoever for such benefits shall be made.
Notwithstanding any segregation of assets or transfer to a grantor trust, with
respect to any payments not yet made to a Participant, nothing contained herein
shall give any such Participant any rights to assets that are greater than those
of a general creditor of the Employer.
Section 8.11 Trust Fund. The Employer shall be responsible for the payment of
all benefits provided under the Plan. At its discretion, the Employer may
establish one or more trusts, with such trustees as the Board may approve, for
the purpose of assisting in the payment of such benefits. Although such a trust
shall be irrevocable, its assets shall be held for payment to all of the
Employer’s general creditors in the event of insolvency. To the extent any
benefits provided under the Plan are paid from any such trust, the Employer
shall have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of the Employer.

 

13



--------------------------------------------------------------------------------



 



Section 8.12 Severability. If any provision of this Plan is held unenforceable,
the remainder of the Plan shall continue in full force and effect without regard
to such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
Section 8.13 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Employer, and successors of
any such corporation or other business entity.
Section 8.14 Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania, without reference to
the principles of conflict of laws.
Section 8.15 Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.
Section 8.16 Gender, Singular and Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may read as the plural and the plural as the singular.
Section 8.17 Notice. Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to CSS’ address. Mailed notice to a Participant or Beneficiary shall be
directed to the individual’s last known address in the Employer’s records.
Section 8.18 Incapacity. In the event that any amount becomes payable under the
Plan to a person who, in the sole judgment of the Committee, is considered by
reason of physical or mental condition to be unable to give a valid receipt
therefore, the Committee may direct that such payment be made to any person
found by the Committee, in its sole judgment, to have assumed the care of such
person. Any payment made pursuant to such determination shall constitute a full
release and discharge of the Committee and the Employer.
Section 8.19 Section 409A. The Plan is intended to comply with the applicable
requirements of section 409A of the Code and its corresponding regulations and
related guidance with respect to all amounts subject to such requirements, and
shall be maintained in accordance with such requirements with respect to those
amounts that are subject to such requirements. Notwithstanding anything in the
Plan to the contrary, distributions from the Plan with respect to amounts
subject to the requirements of section 409A of the Code may only be made in a
manner, and upon an event, permitted by section 409A of the Code. To the extent
that any provision of the Plan would cause a conflict with the requirements of
section 409A of the Code, or would cause the administration of the Plan to fail
to satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. In no event
shall a Participant, directly or indirectly, designate the calendar year of
payment.

 

14



--------------------------------------------------------------------------------



 



EXHIBIT A
ELIGIBLE EMPLOYEES
CSS Industies, Inc.
Jack Farber
Christopher Munyan
Clifford Pietrafitta
John Nucero
Steven Cohen
William Kiesling
Lois Karpinski
Denise Andahazy
Keith Foley
Berwick Offray LLC
Scott Shea
Bruce Kerr
Chris Antonopoulos
Russell Hager
Barry Sokol
Denis Pesante
Lee Boy
Julie Pajic
Steven Lerman
Marla O’Dell
Carey Edwards
Paper Magic Group, Inc.
Paul Quick
William Brock
Ken VanArtsdalen
John S. Wentworth
Edward Robertson
Robert Kilbourne
Donald Post
Joseph O’Brien
C.R. Gibson LLC
Donald French
George Panagiotis
Randy Rock
Steve Wash

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
PRIOR PLANS
Policy Memorandum, dated January 25, 1994, from Jack Farber to the file,
relating to the establishment of the SERP, as amended by Amendment 1998-1,
effective October 1, 1998, and by Amendment 2006-1, effective as of March 31,
2005.

 

B-1